     Case 2:21-cv-01010-JAM-KJN Document 9 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARK LAMONT STEBBINS,                               No. 2:21-cv-1010 KJN P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14   SAN JOAQUIN COUNTY HEALTH
     CARE SERVICES MEDICAL STAFF, et
15   al.,
16                       Defendants.
17

18           By an order filed June 14, 2021, plaintiff was ordered to file a completed in forma

19   pauperis affidavit and a certified copy of his inmate trust account statement, and was cautioned

20   that failure to do so would result in a recommendation that this action be dismissed. The thirty-

21   day period has now expired, and plaintiff has not responded to the court’s order and has not filed

22   the required documents.

23           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

24   directed to assign a district judge to this case; and

25           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                        1
      Case 2:21-cv-01010-JAM-KJN Document 9 Filed 07/29/21 Page 2 of 2


 1   with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: July 29, 2021

 6

 7

 8
     /steb1010.fifp
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
